In re Allstate Insurance Co.; — Defendants); applying for supervisory and/or remedial writs; Parish of Jefferson, 24th Judicial District Court, Div. “J”, No. 426-548; to the Court of Appeal, Fifth Circuit, No. 97-CW-0815.
Granted. Judgment of the trial court striking the jury trial is vacated and set aside. Relator’s jury deposit was timely. See Department of Transportation and Development v. Walker, 95-0185 (La. 6/30/95), 658 So.2d 190. Case remanded to the trial court for further proceedings.
KIMBALL, J., not on panel.